                             Case 1:21-mj-00334-GMH Document 5 Filed 03/26/21 Page 1 of 1
     AO 442 (Rev. 11111) Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                                   for the

                                                                         District of Columbia

                        United States of America
                                    v.                                               )       Case: 1:21-mj-00334
                                                                                    )        Assigned To : Harvey, G. Michael
                           David Lee Judd
                                                                                    )
                                                                                             Assign. Date: 3/23/2021
                                                                                    )
                                                                                    )        Description: Complaint wI Arrest Warrant
                                                                                    )
                                 Defendant


                                                                     ARREST WARRANT
 To:          Any authorized law enforcement officer


              YOU ARE COMMANDED                         to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)                                                         David Lee .JlJdd
 who is accused of an offense or violation based on the following document filed with the court:

o       Indictment           o     Superseding Indictment                 o Information         o   Superseding Information                N Complaint
o      Probation Violation Petition                 o     Supervised Release Violation Petition              o Violation    Notice         0 Order of the Court
This offense is briefly described as follows:

 18 USC 111(b) Assaulting, Resisting, or Impeding Certain Officers of Employees
 18 USC 231(a)(3) Civil Disorder


                                                                                                                     Digitally signed by
                                                                                                    /, tJ~           G. Michael Harvey
                                                                                               r;~4·                 Date: 2021.03.23
Date: ---'<-""~'-"'-"'~--
            03/23/2021                                                                                               15:15:40 -04'00'
                                                                                                             Issuing officer's signature


City and state: W
                ...._,.",as""'h~in~gt>"'o~n._,D~.C'-'-.                   _                      G. Michael Harvey, Magistrate Judge
                                                                                                              Printed name and title


                                                                                Return


at
            This warrant was received on
     (city and state)        C 0..   Cr 0    \ \
                                                    (date)
                                                   ~)
                                                              _,-
                                                               \
                                                                     3/.J 3)
                                                                    O(a.~ /.
                                                                               dOd \ ,and the person was arrested on (date)



Date:
                                                                                                    ~'"'"                      ,i""aluro
